DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 8/25/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 3-4, Fig. 7, Fig. 9 and associated specification disclosure especially paragraph [0033], [0035] and [0045-0046]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.


Document Number
Date
Inventor Names
Classification
US-20150130935
20150514
Siann et al.

US-20160132052
20160512
Seydoux et al.

US-20170142137 A1
09-2016
Xia

US-20040016870
20040129
Pawlicki et al.

US-10666909
20200526
Brady et al.

US-20160301238 A1
09-2015
Khoshvenis

US-20160044558
20160211
Fukada et al.

US-20080106636
20080508
Wernersson

US-20150110168 A1
12-2014
Chi

US-20080165861
20080710
Wen et al.

US-20190035091
20190131
Bi et al.

US-20050280707
20051222
Sablak et al.

US-20100124274
20100520
Cheok et al.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 2, 4-9, 11-16, and 18-22 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482